Citation Nr: 1742866	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-18 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the November 2008 Pension Management Center (PMC) decision that terminated the Veteran's non-service-connected pension benefits.

2.  Entitlement to non-service-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and G.J.
ATTORNEY FOR THE BOARD

K. Hubers, Counsel


INTRODUCTION

The Veteran had active military service from October 1968 to July 1970.  The Veteran died in November 2010.  The appellant is the Veteran's sister.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 determination by the Department of Veterans Affairs (VA) Pension Management Center (PMC) located at the Regional Office (RO) in St. Paul, Minnesota.

In May 2014, the appellant and the Veteran's daughter testified at a Board hearing before a Veterans Law Judge who is no longer with the Board.  The appellant then testified before the undersigned Veterans Law Judge in July 2017.  Transcripts of both hearings are of record.

In May 2015, the Board remanded this matter for further development, adjudication of the CUE claim, and issuance of statements of the case.  The RO has substantially complied with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).



FINDINGS OF FACT

1.  From November 1988 through December 31, 2006, the Veteran received a non-service-connected pension based, in part, on his non-service-connected condition of schizophrenia, a disability for which he sought, but was denied, service connection.

2.  In November 2008, the PMC terminated the Veteran's non-service-connected pension benefits effective January 1, 2007, on the grounds that the Veteran had failed to submit information necessary to establish continued eligibility for those benefits.

3.  At the time of the November 2008 PMC decision, it was undebatable that the claims file included information which established the Veteran's eligibility for non-service-connected pension benefits, to include an Improved Pension Eligibility Verification Report (VA Form 21-0516 ) (EVR) and additional statements from the Veteran and his mother explaining the entries on the EVR.

4.  By operation of law, the Veteran was in receipt of non-service-connected pension benefits at the time of his death.


CONCLUSIONS OF LAW

1.  There was CUE in the November 2008 PMC decision that terminated the Veteran's non-service-connected pension benefits, so the Veteran's entitlement to pension benefits is restored effective January 1, 2007.  38 U.S.C.A. §§ 101, 1521, 5107, 5109A (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6,  3.105, 3.652(a) (2016).

2.  The criteria for entitlement to non-service-connected burial expenses have been met.  See 38 U.S.C. §§ 2302(a), 5109A (West 2014); 38 C.F.R. § 3.1600 et seq. (2011); 38 C.F.R. § 3.1700 et seq. (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Principles

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.   

II.  Clear and Unmistakable Error

The appellant has alleged that VA committed clear and unmistakable error (CUE) in the November 2008 Pension Management Center (PMC) decision that terminated the Veteran's non-service-connected pension benefits.

Clear and unmistakable error (CUE) is "a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  38 C.F.R. § 20.1403 (2016).  For CUE to exist, either (1) the correct facts, as they were known at the time, were not before the adjudicator or (2) the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet.App. 242, 245 (1994); 38 C.F.R. § 20.1403.  Review of a request for revision on the basis of CUE is based on the record and law that existed at the time of the decision in question.  Russell v. Principi, 3 Vet.App. 310, 314 (1992) (en banc).  VA's failure to comply with the duty to assist cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(2) (2016); see also Cook v. Principi, 318 F.3d 1334, 1344-45 (Fed. Cir. 2002) ("[A] breach of the duty to assist cannot constitute CUE.").  Likewise, an allegation that the adjudicator improperly weighted or evaluated evidence cannot constitute CUE.  See 38 C.F.R. § 20.1403(d)(3) (2016); see also Damrel, 6 Vet.App. at 246.

Factual and Procedural History

From November 1988 until January 1, 2007, the Veteran received a non-service-connected pension based, in part, on his non-service-connected condition of schizophrenia, a disability for which he sought, but was denied, service connection.  In January 2007, the Veteran notified the PMC that he was receiving additional income as a result of his participation in the "A.C. Neilson Homescan Consumer Panel."  In July 2007, the PMC adjusted the Veteran's pension award.

In January 2007, the Veteran reported his "monthly incentive payment" from A.C. Nielson (hereinafter Nielson) and included copies of the pay stubs he had received to that point.  He explained that he did not think the payments should count against his monthly benefit.  VA did not immediately adjust the payments.  His benefit payments were retroactively adjusted in July 2007 to reduce his award.  The newly calculated benefit amounts were $225.00 from December 1, 2006, and $226.00 from December 1, 2007.  The latter amount (as shown below) is the same amount indicated in the November 2008 termination letter.  (In other words, it is the calculation taking into account all of his income from Nielson.)

In August 2007, the Veteran submitted to the PMC an Improved Pension Eligibility Verification Report (VA Form 21-0516 ) (EVR).  In the EVR, the Veteran stated that he had two children who were not living with him, and that he had incurred a business loss of $12,567.00 from January 2006 to December 2006 and of $25,102.00 from January 2007 to September 2007 based on his participation in the A.C. Nielson Media Voice Panel.  In an August 2007 Statement in Support of Claim, the Veteran explained how he calculated his "business / self-employment loss in [his] dealings with the A.C. Nielson Media Voice Panel."  He stated that he believed he should have been paid at least minimum wage for his time spent participating in the survey and also included calculations based on the income Nielson made on the survey, rather than the $5.00 monthly and $2.00 weekly that he received (and reported to VA).

VA requested that he submit a completed VA Form 21-0516-1 (EVR) to explain his total income from Nielson and to explain the losses the Veteran was claiming.  He responded by filing a December 2007 EVR (increasing his reported "business loss" due to participation in the Media Voice Panel to $39,585.00).  The EVR also indicated an annual payment (also mistakenly listed in the monthly payments section, but clearly an annual amount from context and the August 2007 explanation) of $156.00 for the Media Voice Panel (which represented $5.00 monthly and $2.00 weekly, though he had to reach certain hours of viewing to receive the weekly amount).

During this period, he also contested the reduction in his non-service-connected payments due to his report of the $5.00 monthly and $2.00 weekly checks from Nielson and the resulting overpayment.  In August 2007, he had requested clarification of whether these amounts could count as "gifts" rather than reportable income.

In response to these forms, the RO sent a January 2008 notice requesting clarification regarding whether the $156.00 monthly and $156.00 annual payments were both from participation in the Media Voice Panel.  It also sought documentation regarding business income and expenses which, it stated, could  include "copies of your tax forms, to include all schedules showing your business income."  The notice stated:  "If we don't hear from you in 60 days, we will decide the case with the information available."

The Veteran responded in May 2008 stating, among other arguments, "I have given you perfectly clear numbers on a perfectly clear EVR."  He attached his prior EVR which already contained an accurate account of all of his income as well as the "business losses" discussed above.

In July 2008, the RO sent the Veteran a notice proposing to stop his payments effective January 1, 2007, based on "EVIDENCE SHOWING:  YOUR MARITAL AND/OR DEPENDENCY STATUS HAS CHANGED, AND YOUR/YOUR FAMILY INCOME OR NET WORTH HAS CHANGED." (all capitals in original).  In smaller print, the notice also indicated more information was needed regarding "dependency, your income and the income of your dependents."  The notice further provided that "if you do not submit the evidence within 60 days, we will make our final determination at the end of the 60 day period and adjust your award."

The Veteran's mother responded on July 2008 noting that neither the Veteran's marital status nor the status of his dependents had changed.  (In fact, that was true.)  She also noted that that his pension benefits were an important source of income that permitted him to avoid homelessness and the stress from the threatened discontinuance of his pension benefits was exacerbating his mental illness.

In November 2008, the RO terminated the Veteran's pension benefits effective January 1, 2007, "because we did not receive your family income, net worth and business expense information as requested."  The notice letter then showed calculations indicating a countable annual income of $8,222 versus the maximum annual rate of $10,929.  The letter stated that the monthly rate could be achieved by subtracting the countable annual income from the maximum annual rate, dividing it by 12, and rounding that number to the nearest whole dollar.  This calculation yields a monthly payment of $226.00.  The November 2008 Compensation and Pension Award (VA 21-8947) shows a net award of $0.00.  The VA Debt Management Center also sent a November 2008 notice indicating $5,016.00 were paid to the Veteran that he should not have received.

The Veteran did not initiate an appeal prior to his 2010 death.  Therefore, the November 2008 PMC decision became final.  38 U.S.C. § 7104 (West 2014); 38 C.F.R. §§ 20.204, 20.1103 (2016).

Analysis

The PMC made a decision to terminate benefits in this case on the ground that the Veteran failed to return a form and provide other specific documents requested by PMC.  As noted above, the request for documents was based on the assumption that the Veteran had a business with reported losses of tens of thousands of dollars.  Not insignificantly, the notice provided to the Veteran focused primarily on a change in his marital and dependency status, at least to non-experts such as the Veteran and his family.

As a review of the documents and the above summary makes clear, the Veteran provided, together with his August 2008 EVR, a statement to the PMC regarding the source of his "business losses" which explicitly noted that those "losses" were foregone income to which he believed he was entitled.  He revised the total "business losses" on a December 2007 EVR, but the descriptions and essential income and net worth information remained unchanged.  Any reasonable reader of the documents, particularly in light of the evidence of record documenting schizophrenia, would have recognized that the "business losses" reported on the EVR did not relate to any actual ongoing business activities, any actual expenses, or any actual income (other than the amounts he actually received from Nielson and which he fully reported with pay stubs attached).  When additional information was requested in early 2008, he responded with a copy of his EVR and the statement:  "I have given you perfectly clear numbers on a perfectly clear EVR."

On the substantive issues, it is undebatable that the Veteran had countable income of $8,222 which entitled him to a monthly benefit of $225 from December 1, 2006, to November 30, 2007, and of $226 from December 1, 2007.  No reasonable mind could conclude that the Veteran had business income or losses that would have changed those numbers.  And, in fact, the July 2008 proposed reduction and the November 2008 notice of termination both referenced the Veteran's actual income as reported in his 2007 EVR which would have entitled him to a pension of $225 or $226 during the period at issue.

The termination, therefore, was not due to a calculation of excess income or net worth based on the evidence of record, rather the termination resulted from a failure to provide additional, purportedly missing, information.  The regulations provide that individuals to whom benefits are being paid are required to certify, when requested, any or all of the eligibility factors which established entitlement to the benefit being paid continue to exist.  38 C.F.R. § 3.652(a).  The claimant must be advised at the time of the request that the certification must be furnished within 60 days from the date of the request and that failure to do so will result in the reduction or termination of benefits.  Id.  If the certification is not received, the claimant must again be advised of the proposed reduction or termination of benefits and an additional 60 days from the date of notice of the proposed action will be provided for the claimant to respond.  Id.   If the certification is not received within the additional 60 day period, the proposed reduction or termination of benefits will be put into effect.  Id.

VA requested certification of the Veteran's income via EVR in December 2007.  The Veteran responded with a completed EVR which included, along with undisputed information, the aforementioned "business losses" and indications that the Veteran had two, unmarried, dependent children to whom he had contributed $1,200.  This response, while it may have contained ambiguity, was sufficient to address VA's initial request.

VA requested more information in January 2008 and, again, the Veteran responded as discussed above by referencing the earlier EVR forms to which had been attached a discussion of the "business losses" and the income from Nielson (i.e., the ambiguous $156 monthly and yearly).  Again, the Board finds that the Veteran's filing was responsive to the request and, together with the information already in the file, adequately addressed the issues on which VA had sought clarification.

VA then sent the July 2008 notice requesting, most prominently, information regarding the Veteran's marital status and dependents.  This time, the Veteran's mother timely responded by informing VA of the Veteran's marital status, the status of his dependents, and, significantly, his current, worsening struggles with schizophrenia due to the stress of potentially losing substantial income.  The response did not provide the tax returns and other documents suggested in the notice letter, but, as discussed, there were no such documents available to substantiate the "business losses" as the Veteran's filings had already made clear (including both his discussion of his theory behind the "business losses" and his attachment of the actual pay stubs for the income he received).  The Veteran, with the assistance of his mother, adequately responded to the July 2008 notice.

In short, reasonable minds could not differ that the record established, after the July 2008 response, that the Veteran's marital status had not changed, that the status of his dependents had not changed, and his actual income was fully reported on the December 2007 EVR.  Based on the record as of July 2008, a reasonable mind could also only conclude that the "business losses" did not indicate actual income, actual expenses, or any actual business activity for which there might be records, but instead represented the Veteran's idiosyncratic moral interpretation of his relationship with Nielson.

Consequently, the Board finds that reasonable minds could not differ in concluding that the Veteran had responded to each of the requests for information and that his responses to the requests contained sufficient information to establish his continued eligibility to receive pension benefits.  The Board has made this finding in accordance with the heightened evidentiary burden of a claim of CUE.  However, it is also made with the recognition that the VA system is "veteran-friendly" and "non-adversarial."  Evans v. Shinseki, 25 Vet. App. 7, 14 (2011).  Therefore, "when, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant."  38 C.F.R. § 3.102.  The Veteran was schizophrenic and, again, provided sufficient information for VA to calculate his actual income and otherwise establish his eligibility.  Because of his illness, he did include items on the EVR that confused matters (e.g., "business losses"), but he also provided a detailed explanation of his reasoning behind including that line item in an August 2007 filing.  In 2008, VA had a duty to examine the entire file and to give the Veteran the benefit of every reasonable doubt.

The Veteran substantially complied with VA's demands for information throughout the process and otherwise established his eligibility for non-service-connected pension benefits.  In finding otherwise, PMC failed to correctly apply the law to the facts then of record when it terminated the Veteran's benefits in November 2008.  Therefore, the Board finds CUE in the November 2008 PMC decision terminating the Veteran's benefits.

III.  Entitlement to Burial Benefits

The appellant filed a claim in January 2011 seeking entitlement to non-service-connected burial benefits.  At the time, 38 C.F.R. § 3.1600 et seq. (2011) set forth the criteria for entitlement to burial benefits.  The regulations have since been amended, but the criteria of entitlement to burial benefits relevant to this matter remain the same.  See 38 C.F.R. § 3.1700 et seq. (2016); 38 U.S.C. § 2302(a).

VA provides burial benefits and allowances for service-connected death burial allowance, non-service-connected death burial allowance, plot-interment allowance, transportation allowance, and memorialization.  Burial includes all of the various recognized methods of disposing of the remains of deceased persons and the plot allowance is the final burial site of the remains.  The Veteran was not service-connected for any disabilities at the time of his death, so the relevant provisions relate to non-service-connected deaths.

If a veteran's death is not service-connected, benefits in an amount specified in the law may be paid toward the veteran's funeral and burial expenses including the cost of transporting the body to the place of burial.  38 C.F.R. § 3.1600(b) (2011); 38 C.F.R. § 3.1700(a) (2016).  Entitlement limited to certain circumstances including where the veteran was in receipt of pension or compensation.  38 C.F.R. § 3.1600(b)(1) (2011); 38 C.F.R. § 3.1705(b)(1) (2016).

Because the Board has found CUE in the November 2008 decision terminating the Veteran's non-service-connected pension benefits, he was by operation of law, if not in fact, in receipt of non-service-connected pension benefits at the time of his death.  See, e.g., Pirkl v. Shinseki, 718 F.3d. 1379, 1384 (citing 38 U.S.C. § 5109A(b) for the proposition that reversal on grounds of CUE "has the same effect as if the decision had been made on the date of the prior decision").  Therefore, the basic criteria for eligibility for burial expenses have been met.  The appellant's claim of entitlement to burial benefits is granted.

The amount of the burial benefits (e.g., burial allowance, transportation allowance, etc.) to be paid will be made by the AOJ in the first instance upon implementation of this decision.  The appellant has argued that the Veteran's surviving children should be awarded accrued benefits based on unpaid non-service-connected benefits.  However, the law prohibits the award of accrued benefits to survivors based on CUE in a prior rating decision where there was no claim of CUE pending at the time of the Veteran's death.  See Rusick v. Shinseki, 760 F.3d 1342 (Fed. Cir. 2014).  The Board's finding of CUE in the decision terminating the Veteran's non-service-connected pension does not provide a basis for awarding accrued benefits.  The only benefits being awarded in this matter are burial benefits.



ORDER

As there was CUE in the November 2008 PMC decision that terminated the Veteran's non-service-connected pension benefits, the Veteran's entitlement to pension benefits is restored effective January 1, 2007, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to non-service-connected burial benefits is granted, subject to the laws and regulations governing the award of monetary benefits.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


